Per Curiam.
Defendant pled guilty to possession
with intent to deliver cocaine, MCL 333.7401(1); MSA 14.15(7401X1), and was sentenced to twenty to thirty years imprisonment. He appeals as of right.
Defendant argues that he should be allowed to withdraw his guilty plea on the basis of his claim of innocence made after the plea-taking proceeding and the trial court’s alleged failure to advise defendant of its lack of discretion in the sentence to be imposed until the end of the plea-taking proceeding. Both arguments are meritless.
There is no absolute right to withdrawal of a guilty plea. People v Case, 340 Mich 526; 65 NW2d 803 (1954); People v Cochrane, 40 Mich App 316; 198 NW2d 417 (1972). While the trial judge’s discretion should be exercised with great liberality when such request is made before trial and sentence, the trial judge need not grant such request, even when made before trial and sentence and although innocence is asserted, when persuaded that the request is obviously frivolous. People v Lewandowski, 394 Mich 529, 530; 232 NW2d 173 (1975); People v Zaleski, 375 Mich 71, 79; 133 *536NW2d 175 (1965). The great liberality” standard is inappropriate where witnesses and jury have been brought together for defendant’s trial. People v Price, 85 Mich App 57, 60; 270 NW2d 707 (1978), lv den 405 Mich 819 (1979).
We first note that in the instant case trial had already commenced, the jury had been selected and opening statements made, when defendant elected to change his plea to guilty. The court followed proper procedure in eliciting the guilty plea from defendant. Furthermore, in deciding defendant’s motion to withdraw the plea, the court explicitly found that the statements made by defendant were more detailed than required to find him guilty, that defendant was aware of what the sentence would be given the mandatory nature and lack of sentencing discretion for the offense, and that any stress defendant may have been under at the time of pleading was not unusual for a defendant charged with such a serious crime. The court also noted that defendant gave no indication that there was anything he did not understand at the plea-taking proceeding and the motion was denied. The circumstances of People v Hollman, 12 Mich App 231, 235; 162 NW2d 817 (1968), app dis 381 Mich 791 (1969), where trial had not commenced and the record reflected "grave suspicion upon the veracity and voluntariness of the guilty plea” are not present here. Defendant has made no claim of involuntariness. We agree with the trial court that defendant’s reasons for withdrawal of his plea are frivolous.
Defendant also argues that the trial court "confused” defendant by not advising him of the court’s lack of sentencing discretion until the end of the plea proceeding. A review of that proceeding shows that the information was read to defendant at the outset of the plea-taking proceeding, includ*537ing the fact that the offense "bear[s] a minimum sentence of 20 years and a maximum of up to 30.” A few minutes later the court directly asked defendant: "Do you understand it’s a felony and it carries a maximum penalty of 30 years in prison and a minimum of 20 years in prison?” Defendant replied: "Yes, sir.” The court repeated the minimum and maximum terms at least two more times before the conclusion of the hearing. We find no error.
Affirmed.